UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
CHAFIK HASSANE,
                                          18cv11827 (JGK)
                   Plaintiff,
                                          MEMORANDUM OPINION
          - against -                     AND ORDER

NEW YORK CITY DEPARTMENT OF
CORRECTION et al.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff’s application to appoint counsel is denied

without prejudice for failure to make the required showing. The

Court of Appeals for the Second Circuit has articulated factors

that should guide the Court’s discretion to appoint counsel to

represent an indigent civil litigant under 28 U.S.C. § 1915.

See Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986);

SEC v. Penn, No. 14-cv-0581, 2017 WL 5508779, at *1-*2 (S.D.N.Y.

Jan 24, 2017). For the Court to order the appointment of

counsel, the plaintiff must, as a threshold matter, demonstrate

that the claim has substance or a likelihood of success on the

merits. See Hodge, 802 F.2d at 60-61. Only then can the Court

consider the other factors appropriate to determination of

whether counsel should be appointed: “plaintiff’s ability to

obtain representation independently, and his ability to handle

the case without assistance in the light of the required factual


                                1
investigation, the complexity of the legal issues, and the need

for expertly conducted cross-examination to test veracity.”

Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir.

1989). The plaintiff has not made such a showing in this case.

The plaintiff’s application for the Court to appoint counsel is

therefore denied without prejudice for failure to make the

required showing at this time. The Clerk is directed to close

Docket No. 23.

SO ORDERED.

Dated:    New York, New York
          November 5, 2019          __________/s/________________
                                           John G. Koeltl
                                    United States District Judge




                                2
